Exhibit 10.1
THIRD AMENDMENT
TO
CREDIT AGREEMENT
          THIRD AMENDMENT, dated as of June 20, 2008 (this “Amendment”), to the
Senior Secured Super-Priority Debtor in Possession Term Loan Credit and Guaranty
Agreement, dated as of January 30, 2008, as amended by the First Amendment to
the Credit Agreement, dated as of March 18, 2008, and the Second Amendment to
the Credit Agreement, dated as of May 29, 2008 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Dura Operating Corp., a Delaware corporation, a debtor and debtor
in possession under Chapter 11 of the Bankruptcy Code (“Company”), Dura
Automotive Systems, Inc., a Delaware corporation , a debtor and debtor in
possession under Chapter 11 of the Bankruptcy Code (“Holdings”), certain
domestic Subsidiaries of Holdings and the Company, each a debtor and debtor in
possession under Chapter 11 of the Bankruptcy Code, as Guarantors, the Lenders
party thereto, Ableco Finance LLC, as administrative agent, collateral agent,
sole book runner, lead arranger, syndication agent, and documentation agent and
Bank of America, N.A., as Issuing Bank. All capitalized terms used herein and
not otherwise defined herein are used herein as defined in the Credit Agreement.
W I T N E S S E T H
          WHEREAS, the Credit Parties have notified the Lenders and the Agents
that the effective date of the New Plan will not occur, and the transactions
contemplated as part of the New Plan will not have closed, in each case, on or
before June 20, 2008, and such failure would constitute an Event of Default
under the Credit Agreement; and
          WHEREAS, the Credit Parties, the Lenders and the Agents desire to
amend the Credit Agreement to, inter alia, modify certain terms and conditions
of the Credit Agreement as specifically set forth in this Amendment, including,
without limitation, extending the deadline to have the New Plan become
effective.
          NOW THEREFORE, the Credit Parties, the Lenders and the Agents hereby
agree as follows:
          1. Section 5.15(f). Section 5.15(f) of the Credit Agreement is hereby
amended by replacing the reference therein to “June 20, 2008,” with “June 25,
2008”.
          2. Section 6.1(1). Section 6.1(1) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
          “(l) Indebtedness of any Foreign Subsidiary of Holdings that is not a
Credit Party in connection with account factoring arrangements not to exceed at
any time €19,000,000 outstanding; provided, that such amount shall be permitted
to be increased to €74,000,000 so long as a portion of the proceeds of such
account factoring arrangements are used to repay the Obligations in full on or
before June 25, 2008;”

 



--------------------------------------------------------------------------------



 



          3. Conditions to Effectiveness. This Amendment shall become effective
only upon satisfaction in full of the following conditions precedent (the first
date upon which all such conditions have been satisfied being herein called the
“Amendment Effective Date”):
               (a) The Administrative Agent shall have received counterparts of
this Amendment that bear the signatures of each Credit Party, the Administrative
Agent and the Requisite Lenders.
               (b) The representations and warranties contained herein, in
Section 4 of the Credit Agreement and in each other Credit Document are true and
correct in all material respects on and as of the Amendment Effective Date as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects on and as of such earlier date).
               (c) No Default or Event of Default shall have occurred and be
continuing on the Amendment Effective Date or would result from this Amendment
becoming effective in accordance with its terms.
               (d) All legal matters incident to this Amendment shall be
reasonably satisfactory to the Administrative Agent and its counsel.
          4. Representations and Warranties. Each of the Credit Parties
represents and warrants to the Agents and the Lenders as follows:
               (a) Organization; Requisite Power and Authority; Qualification.
Each Credit Party (a) is duly organized, validly existing and (to the extent
such concept is relevant) in good standing under the laws of its jurisdiction of
organization, (b) subject to the entry of the Orders (as applicable), has all
requisite power and authority to enter into this Amendment, and (c) is qualified
to do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in jurisdictions where the failure to be so qualified or (to the extent such
concept is relevant) in good standing could not be reasonably expected to have,
a Material Adverse Effect.
               (b) Authorization, Etc. Subject to the entry of the Orders, the
execution, delivery and performance by each Credit Party of this Amendment
(i) have been duly authorized by all necessary action on the part of each Credit
Party that is a party thereto, and (ii) do not and will not (A) violate any
provision of any material law or any material governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries; (B) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
Holdings or any of its Subsidiaries; (C) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties, and the
Liens securing the Revolving Credit Obligations); or (D) require any material
approval of stockholders, members or partners or any material approval

- 2 -



--------------------------------------------------------------------------------



 



or material consent of any Person under any Material Contract of Holdings or any
of its Subsidiaries, except for such material approvals or material consents
which will be obtained on or before the Closing Date and disclosed in writing to
Lenders and such material approvals or material consents required to be obtained
in the ordinary course of business.
               (c) Enforceability of Credit Documents. Subject to the entry of
the Orders, this Amendment is a legally valid and binding obligation of the
Credit Parties which are party hereto or thereto, enforceable against such
Credit Parties in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
               (d) Representations and Warranties; No Default. The
representations and warranties contained herein, in Section 4 of the Credit
Agreement and in each other Credit Document are true and correct in all material
respects on and as of the Amendment Effective Date as though made on and as of
such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct in all material respects on and as of such
earlier date); and no Default or Event of Default shall have occurred and be
continuing on the Amendment Effective Date or would result from this Amendment
becoming effective in accordance with its terms.
               (e) Governmental Consents. Subject to the entry of the Orders,
when applicable, the execution, delivery and performance by the Credit Parties
of this Amendment do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority except (i) for filings and recordings with respect to the Collateral
to be made, or otherwise delivered to Collateral Agent for filing and/or
recordation, as of the Closing Date (including, without limitation, filings
necessary to release existing Liens and/or perfect the Liens granted to
Collateral Agent), and (ii) entry of the Orders.
          5. Reservation of Rights. No action or acquiescence by the Agents and
the Lenders, including, without limitation, this Amendment of, or the acceptance
of any payments under, the Credit Agreement, shall constitute a waiver of any
Default or Event of Default which may exist as of the Amendment Effective Date.
Accordingly, the Agents and the Lenders reserve all of their rights under the
Credit Agreement, the Credit Documents, at law and otherwise regarding any such
Default or Event of Default.
          6. Continued Effectiveness of Credit Documents. Each of the Credit
Parties hereby (i) confirms and agrees that each Credit Document to which it is
a party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Amendment
Effective Date all references in any such Credit Document to “the Credit
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Credit Agreement shall mean the Credit Agreement as amended by this
Amendment, and (ii) confirms and agrees that to the extent that any such Credit
Document purports to assign or pledge to the Collateral Agent, or to grant to
the Collateral Agent a security interest in or lien on, any collateral as
security for the Obligations of the Credit Parties from time to time existing in
respect of the Credit Agreement and the Credit Documents, such pledge,
assignment and/or grant of the security interest or lien is hereby ratified and
confirmed in all respects.

- 3 -



--------------------------------------------------------------------------------



 



          7. Release. Each Credit Party hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) each
Agent and each Lender has heretofore properly performed and satisfied in a
timely manner all of its obligations to the Credit Parties and their Affiliates
under the Credit Agreement and the other Credit Documents. Notwithstanding the
foregoing, the Agents and the Lenders wish (and the Credit Parties agree) to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of the Agents’ and
the Lenders’ rights, interests, security and/or remedies under the Credit
Agreement and the other Credit Documents. Accordingly, for and in consideration
of the agreements contained in this Amendment and other good and valuable
consideration, each Credit Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the “Released Parties”) from any and all
debts, claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Amendment
Effective Date arising out of, connected with or related in any way to this
Amendment, the Credit Agreement or any other Credit Document, or any act, event
or transaction related or attendant thereto, or the agreements of any Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any Credit Party, or the making of any Loans or other
advances, or the management of such Loans or advances or the Collateral on or
prior to the Amendment Effective Date.
          8. Miscellaneous.
               (a) This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of a counterpart hereby by facsimile or
electronic transmission shall be equally effective as delivery of a manually
executed counterpart hereof.
               (b) Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
               (c) This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
               (d) The Credit Parties agree to pay, promptly after receipt of an
invoice that sets forth such costs and expenses in reasonable detail, all
reasonable out-of-pocket costs and expenses of the Agents in connection with the
preparation, execution and delivery of

- 4 -



--------------------------------------------------------------------------------



 



this Amendment, including, without limitation, the reasonable fees,
out-of-pocket disbursements and other client charges of Schulte Roth & Zabel
LLP.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                  BORROWER:    
 
                DURA OPERATING CORP., as a debtor and debtor-in-possession    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                GUARANTORS:    
 
                DURA AUTOMOTIVE SYSTEMS, INC.
DURA SPICEBRIGHT, INC.
ADWEST ELECTRONICS, INC.
ATWOOD AUTOMOTIVE, INC.
ATWOOD MOBILE PRODUCTS, INC.
CREATION GROUP HOLDINGS, INC.
CREATION GROUP, INC.
CREATION GROUP TRANSPORTATION, INC.
CREATION WINDOWS, INC.
DURA AUTOMOTIVE SYSTEMS CABLE OPERATIONS, INC.
DURA AUTOMOTIVE SYSTEMS OF INDIANA, INC.
DURA GLOBAL TECHNOLOGIES, INC.
KEMBERLY, INC.
MARK I MOLDED PLASTICS OF TENNESSEE, INC.
SPEC-TEMP., INC.
UNIVERSAL TOOL & STAMPING COMPANY,
INC., as debtors and debtors-in-possession    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  DURA SHIFTER L.L.C., as debtor and debtor-in-possession    
 
                By: DURA OPERATING CORP.,         Its: SOLE MEMBER    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                DURA AIRCRAFT OPERATING COMPANY, LLC,
as debtor and debtor-in-possession    
 
                By: DURA OPERATING CORP.,         Its: SOLE MEMBER    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                DURA BRAKE SYSTEMS, L.L.C., as debtor and
debtor-in-possession    
 
                By: DURA OPERATING CORP.,         Its: SOLE MEMBER    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  DURA CABLES NORTH LLC, as debtor and debtor-in-possession    
 
                By: ATWOOD AUTOMOTIVE, INC.,         Its: SOLE MEMBER    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                DURA CABLES SOUTH LLC, as debtor and debtor-in-possession    
 
                By: ATWOOD AUTOMOTIVE, INC.,         Its: SOLE MEMBER    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                DURA FREMONT L.L.C.
DURA GLADWIN L.L.C.
DURA MANCELONA L.L.C.
DURA SERVICES L.L.C., as debtors and debtors-in-possession    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  CREATION WINDOWS, LLC, as debtor and debtor-in-possession    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                KEMBERLY, LLC, as debtor and debtor-in-possession    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                DURA G.P., as debtor and debtor-in-possession    
 
                By: DURA OPERATING CORP.,         Its: MANAGING GENERAL PARTNER
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                TRIDENT AUTOMOTIVE, L.P., as debtor and debtor-in-possession    
 
                By: TRIDENT AUTOMOTIVE LIMITED,         Its: GENERAL PARTNER    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                TRIDENT AUTOMOTIVE, L.L.C., as debtor and debtor-in-possession  
 

 



--------------------------------------------------------------------------------



 



                  By: TRIDENT AUTOMOTIVE CANADA, CO.,         Its: MANAGING
MEMBER    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                PATENT LICENSING CLEARINGHOUSE L.L.C., as debtor
and debtor-in-possession    
 
                By: MARK I MOLDED PLASTICS OF TENNESSEE, INC.,
Its: SOLE MEMBER    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT AND LENDER:    
 
                ABLECO FINANCE LLC      
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                SILVER LAKE CREDIT FUND L.P.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



             
 
  LENDER:    
 
                CRYSTAL CAPITAL ONSHORE WAREHOUSE LLC    
 
                As duly authorized:
Crystal Capital Fund Management, L.P., as designated manager    
 
                By: Crystal Capital Fund Management GP, LLC         Its: General
Partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                CRYSTAL CAPITAL OFFSHORE WAREHOUSE LTD.    
 
                As duly authorized:
Crystal Capital Fund Management, L.P., as designated manager    
 
                By: Crystal Capital Fund Management GP, LLC         Its: General
Partner      
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                MONARCH MASTER FUNDING LTD    
 
                By: Monarch Alternative Capital LP         Its: Advisor      
 
  By:        
 
     
 
Name:    
 
      Title:    

 